Case 2:18-cr-00607-.]FB Document 68 Filed 12/17/18 Page 1 of 3 Page|D #: 400

SERCARZ §§ RlOPELLE, LLP
810 sevENTH AvENul-:. sulTE 620
NEW YORK. NEW YORK 10019

l~2|2-586~4900
ROLAND C,_ RJQPELLE FACslMlLF. l-2|2-586-|234
MAUR|CE H, SERCARZ* www.sercarzandriopclle.com

°ADM|TTED |N NY 61 Nl

December 17, 2018

BY ECF FILING

Hon. Joseph Bianco

United States District Judge
Eastem District of New York
United States Courthouse

100 Federal Plaza

Central Islip, NY 11722-9014

Re: United States v. Abdulrahman Khwaia,
Cr 18-607 (J'FB)

Dear Judge Bianco:

I represent Abdulrahman Khwaja in the above-referenced matter. I am writing to
request that the Court intervene in this matter and direct the government to return to my
client’s businesses - National Electronics and Ishan Intemational - certain inventory that
was seized from their business premises at the time they were searched on the day of my
client’s arrest on November 15. It is critical that National Electronics and Ishan recover
this inventory - cell phones - in order to continue their operations. I have requested that
the government return this inventory on several occasions, by emailing AUSA Ryan and
asking for the return of the inventory during telephone calls. Some examples of my
requests/inquiries are attached as Exhibit A. Those requests have been unavailing, and
my client has asked me to request that the Court intervene.

The facts relevant to this application are as follows.

As you know, National Electronics and Ishan are in the business of buying and
selling cell phones and other goods.

On the day of my client’s arrest, a search warrant was executed at the business
premises of National Electronics and Ishan. A copy of the warrant is attached as Exhibit
B to this letter. The search warrant permitted the government to “Seize and Search[]” a

1

Case 2:18-cr-00607-.]FB Document 68 Filed 12/17/18 Page 2 of 3 Page|D #: 401

SERCARZ §§ RIOPELLE. LLP

variety of items at the search location, including “7. Any and all cameras, smartphones
and cellular telephones.”

At the time of the search, a pallet of newly delivered cell phones was present at
the business premises; they had arrived the night before from JFK airport. None of the
cell phones on the pallet had been sold at the time they were seized, and there was, of
course, no information stored in any of the cell phones, which were in their original
shipping boxes for shipment to Ishan and National.

National had ordered these cell phones for sale to a variety of customers,
including Gotham Discounts Inc. Gotham Discounts Inc sells primarily on Amazon.com
and Amazon . ca (Amazon Canada) . National sells to Gotham Discounts Inc and
Gotham Discounts Inc. ships the cell phones to Amazon fulfillment centers (FC) in
Ontario, Alberta & British Columbia. In addition to the unsold pallet of phones, there
were 176 phones that were packaged and ready to be shipped to FCs in Canada, but were
seized by the government The Amazon customers are not known to National and Ishan;
National and Ishan simply facilitate Gotham Discounts in packing and shipping their
merchandise to Amazon fulfillment centers.

In addition to these cell phones, the government also seized some cell phones that
had been sold by National and were ready to ship to a National customer named Rio
Wireless. It is my understanding that Rio Wireless is a Texas cell phone dealer that is a
long-term customer of National’s. Rio Wireless is not identified in any of the materials I
have been provided by the government as a money launderer or a problematic customer
of Ishan or ISK or National.

In these circumstances, l respectfully submit that there is no reason for the
government to continue to hold these cell phones. Any evidentiary value in them can be
preserved by photographing the phones that were seized. These phones are urgently
needed to continue the business of National and Ishan, and these phones will not be sold
to South American customers because my client and his companies have discontinued
their business in South America as required by the conditions of my client’s bail.
Without access to their inventory, National and Ishan’s business have been damaged, and
I am aware of no facts that would require the government to continue to retain the unsold
cell phones that it seized during the search on November 15. My repeated requests for
return of these phones have not resulted in any action from the government to return
these items.

Case 2:18-cr-OO607-.]FB Document 68 Filed 12/17/18 Page 3 of 3 Page|D #: 402

SERCARZ &s R|OPELLE. LLP

Therefore, for all these reasons, l respectfully request that the;: Court intervene and
direct the government to return the cell phones it seized from the inventory of National

and Ishan during the search of their business premises. 1
1

Respectfully s:(ub ted. (

Rol and T Riopel le

    

Enc.

1
Cc: Charles P. Kelly, Esq. (By ECF Filing) l
Burton Ryan, Esq. (By ECF Filing) 1

1

1

 

